Name: Commission Regulation (EC) No 2948/95 of 20 December 1995 adapting the Annexes to Regulation (EC) No 3281/94 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: industrial structures and policy;  international trade;  tariff policy;  economic conditions;  trade policy;  EU finance
 Date Published: nan

 No L 308/32 EN Official Journal of the European Communities 21 . 12. 95 COMMISSION REGULATION (EC) No 2948/95 of 20 December 1995 adapting the Annexes to Regulation (EC) No 3281/94 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3281 /94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries ('), and in particular Articles 15(3) and 19 thereof, Whereas Article 15(3) of Regulation (EC) No 3281 /94 lays down the procedure for enacting changes to Annex I or Annex II thereof made necessary by amendments to the Combined Nomenclature, whereas the Combined Nomenclature for 1996 annexed to Commission Regula ­ tion (EC) No 2448/95 (2) embodies new elements which affect the lists appearing in Annexes I and II of Regula ­ tion (EC) No 3281 /94, and it is therefore appropriate to adapt those Annexes accordingly ; Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Committee for the Manage ­ ment of Generalized Preferences, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II of Council Regulation (EC) No 3281 /94 shall be adapted as indicated in the Annex hereto. Article 2 For the products of CN codes 29054500, 33019021 and 3823, the preferential treatment applied in 1995 shall continue until 31 March 1996. Article 3 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995. For the Commission Manuel MARlN Vice-President (') OJ No L 348, 31 . 12. 1994, p. 1 . (2) OJ No L 259, 30. 10 . 1995, p. 1 . 21 . 12. 95 EN Official Journal of the European Communities No L 308/33 ANNEX Regulation (EC) No 3281 /94 is hereby amended as follows : In Annex I, Part 1 , insert : '3823 70 00 | Industrial fatty alcohols '. In Annex I, Part 2 :  for : '2841 60 10', read : «2841 61 00 ;  at CN code ex 2905 : for : 'excluding products listed in Annex IX', read : 'except products of CN code 2905 45 00 and excluding products listed in Annex IX' ;  for : '2930 90 10', read : «2930 90 1 2, 2930 90 1 4, 2930 90 1 6' ;  insert '3823 12 00 Oleic acid';  for : '3907 6000', read : '3907 60 90 ;  for : '851991 10 , read : *8519 92 00 ;  for : '8520 31 11 , 8520 31 30 , read : '8520 32 1 1 , 8520 32 30, 8520 33 11 , 8520 33 30' ;  for : '8524 21 10, 8524 22 10, 8524 23 10 and 8524 90 91 ', read : *8524 40 10 and 8524 91 10' ;  for : '8528 2071 ', read : '8528 13 00 . In Annex I, Part 3 :  for : '29309010', read : '2930 90 1 2, 2930 90 14, 2930 90 1 6' ;  at CN code 8517, insert 'except products of CN code 8517 19 10 ;  for : '780200', read : '7802 00 00' ;  for : '8456 90 10 and 8456 90 30', read : '8456 91 00, 8456 99 10 and 8456 99 30' ;  for : '8471 10 10, 8471 20 10, 8471 91 10, 8471 92 10 and 8471 93 10', read : *8471 10 10, 8471 41 10, 8471 49 10, 8471 50 10, 8471 60 10 and 8471 70 10' ;  for : '8542 11 05, 8542 11 12', read : '8542 13 05, ex 8542 13 11 , 8542 19 05, ex 8542 19 15' ;  for : '8542 11 182', read : *8542 13 13, 8542 13 15, 8542 13 17, ex 8542 19 15'. No L 308/34 fENl Official Journal of the European Communities 21 . 12. 95 In Annex I, Part 4 :  at ex Chapter 29, insert CN code '2934 90 85' ;  for : '3502 10 10, 3502 90 10', read : '3502 11 10, 3502 19 10, 3502 20 10, 3502 90 20' ;  at ex Chapter 38 : for : 'except products mentioned in Part 2', read : 'except products mentioned in Parts 1 and 2' ;  at ex Chapter 39, insert CN code '3907 60 10';  for : '4403 1091 , 44031099, 4403 2000, 440331 00, 44033200, 44033300, 440334, 4403 35, 4403 99, 4407 21 60, 4407 21 70, 4407 21 80 , 4407 22 60, 4407 22 80, 4407 23 90, 4407 99 99, 4408 90 91 , 4419 00 10, 4421 90 10, 4421 90 30, 4421 90 50 and 4421 90 99', read : '4403 10 90, 4403 20, 4403 41 00, 4403 49, 4403 91 00, 4403 92 00, 4403 99, 4407 10 71 , 4407 10 91 , 4407 10 93, 440710 99, 4407 24 90, 4407 25 60, 4407 25 80, 4407 26 70, 4407 26 80, 4407 29 61 , 4407 29 69, 4407 29 99, 4407 91 90, 4407 92 90, 4407 99 91 , 4407 99 93, 4407 99 98, 4408 10 91 , 4408 39 70, 4408 90 35, 4419 00 10, 4421 90 10, 4421 90 30, 4421 90 50 and 4421 90 99' ;  for : *7201 30 10', read : '7201 50 1 0, 7202 60 00' ;  for : *850230 10,8506 1950', read : '8502 39 10, 8506 80 05';  for : '8543 10 10, 8543 30 10, 8543 80 10, 8543 80 70 and 8543 90 10', read : '8543 11 00, 8543 30 10, 8543 89 10, 8543 89 70, 8543 90 10 and 8548 10 90' ;  at ex Chapter 90, delete CN code '9025 20 10 ;  for : *9010 20 10, 9010 20 20, 9010 20 30', read : '9010 41 00, 9010 42 00, 9010 49 00' ;  for : '902580 10', read : '9025 80 15 ;  for : '9030 81 10, 9030 81 20, 9030 81 81 , 9030 81 83, 9030 81 85 , read : '9030 82 00, 9030 83 10' ;  delete *9030 89 20, 9030 89 81 , 9030 89 83, 9030 89 85' ;  for : '9031 40 10, 9031 40 20, 9031 40 30', read : '9031 41 00, 9031 49 10'. In Annex II :  for : '7208 11 00 f) 7208 12 0 7208 13 0 7208 14 0 7208 21 0 7208 22 0 7208 23 0 7208 24 0 7208 31 00 0 7208 32 0 7208 33 0 7208 34 0 7208 35 0 7208 41 00 7208 42 0 7208 43 O 7208 44 0 7208 45 0 7208 90 10 (*)', read : '7208 10 000 7208 25 00 0 7208 26 00 0 7208 27 00 0 7208 36 00 0 7208 37 0 7208 38 0 7208 39 0 7208 40 0 7208 51 10 7208 51 30 0 7208 51 50 0 7208 51 91 0 7208 51 99 0 7208 52 10 7208 52 91 0 7208 52 99 Q 7208 53 10 7208 53 90 (*) 7208 54 0 7208 90 10 ¢)' ! 21 . 12. 95 1 EN I Official Journal of the European Communities No L 308/35  for : 7209 11 00 read : 7209 15 00 7209 12 O 7209 16 0 7209 13 O 7209 17 0 7209 14 0 7209 18 0 7209 21 00 7209 25 00 7209 22 0 7209 26 0 7209 23 0 7209 27 0 7209 24 0 7209 28 0 7209 31 00 7209 90 10 0' 7209 32 O 7209 33 0 7209 34 0 7209 41 00 7209 42 0 7209 43 0 7209 44 0 7209 90 10 O'.  for : 7210 7210 7210 7210 7210 7210 7210 7210 7210 7210 7210 7210 7210 31 10 0 39 10Q 41 10 0 49 10 0 50 10 0 60 11 0 60 19 0 70 31 0 70 39 0 90 31 0 90 33 0 90 35 0 90 39 0'. read : 7210 30 10 0 7210 41 10 0 7210 49 10 0 7210 50 10 0 7210 61 10 0 7210 69 10 0 7210 70 310 7210 70 39 0 7210 90 310 7210 90 33 0 7210 90 35 0 7210 90 38 0'  for : 7211 11 00 read : 7211 13 00 7211 1210 0 7211 14 10 0 7211 12 90 7211 14 90 7211 19 10 0 7211 19 200 7211 19 91 7211 19 90 7211 19 99 7211 23 10 0 7211 21 00 7211 23 51 7211 22 10 0 7211 29 20 0' 721 1 22 90 7211 29 10 0 7211 29 91 721 1 29 99 7211 30 10 0 7211 41 10 0 7211 41 91 7211 49 10 0 721 1 90 1 1 0', for : 7212 21 11 0 7212 29 11 (*)', read : 7212 20 11 0  for : 7213 31 0 7213 39 0 7213 41 00 0 7213 49 00 O 7213 50', read : 7213 91 10 0 7213 91 20 7213 91 41 0 7213 91 49 (*) 7213 91 70 7213 91 90 7213 99 10 0 7213 99 90 0'; No L 308/36 Hen ] Official Journal of the European Communities 21 . 12. 95  for : 7214 40 (") 7214 50 0 7214 60 00 (")', mii ; '7214 91 10 Q 7214 91 90 7214 99 10 (*) 7214 99 31 0 7214 99 39Q 7214 99 50 0 7214 99 61 0 721499 69Q 7214 99 80 0 7214 99 90 ¢ ' ; razd ; '721 6 99 1 0 0'; read '7218 91 11 7218 91 19 7218 99 11 7218 99 20 0' read '7219 11 00 0'; read '7219 23 00 0' ; read '7219 24 00 0' Ã ¹ read '7219 31 00 o' ; read '7219 90 10 o' ; read '722211 7222 19' ; read : '722240 10 0';  for : '7216 90 10 0'.  for : '7218 90 11 7218 90 13 7218 90 15 7218 90 19 7218 90 50 0',  for :  for : '7219 11 0'. '7219 23 0',  for : '7219 240',  for : '7219 31 0',  for : '7219 90 11 7219 90 19 0',  for : '7222 10',  for : '7222 40 11 7222 40 19 O',  for : '7225 10 7225 20 20 7225 30 00 7225 40 7225 50 7225 90 10 0',  for : '7226 10 10 7226 10 31 7226 10 39 7226 20 20 7226 91 7226 9210 7226 99 20', read : '7225 1 1 00 7225 19 7225 20 20 7225 30 00 722540 7225 50 00 7225 91 10 7225 9210 7225 99 10 0* ; read : *7226 11 10 7226 19 10 7226 19 30 7226 20 20 722691 72269210 7226 93 20 7226 94 20 7226 99 20'.